Citation Nr: 0328620	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-08 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left foot disorder described as postoperative residuals of 
metatarsalgia, Morton's neuroma, with screw fixations of the 
1st toe, fusions of the 2nd, 3rd and 4th toes, and hammertoe in 
the 5th toe, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from June 1976 to September 
1983.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The original grant of service connection was effectuated by 
the RO in a rating action in 1984 at which time a 10 percent 
rating was assigned.  The veteran reopened her claim for 
increased compensation in 1998, after which the RO denied her 
entitlement to a rating in excess of 10 percent in rating 
action in March 1999.  [In cases in which a claim for a 
higher initial evaluation stems from the initial grant of 
service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, since 
this is not the initial rating after the grant, the "staged" 
ratings contemplated in Fenderson are inapplicable herein.]

Subsequent to the RO's aforecited 1999 decision, the veteran 
submitted a letter received in May 1999 to the effect that 
she did not wish to appeal the recent RO's rating action, but 
did want to be seen by another orthopedic specialist as she 
was in need of additional surgery on her feet.  A VA Form 21-
4138 submitted by VFW in November 1999 was otherwise 
identified by that organization as a Notice of Disagreement 
to the rating action.

On her VA Form 9, a Substantive Appeal, filed in March 2000, 
the veteran indicated that she was filing her appeal on the 
issue of the rating for her left foot.  She also therein 
raised a new claim for entitlement to service connection for 
a back disorder secondary to her service connected foot 
disorder.  Although the RO denied her claim in the latter 
regard, and some additional adjudication has been undertaken 
in regard to that issue, the issue has not been perfected as 
part of the current appeal.  It would be inappropriate for 
the Board to address that issue at the present time.  

In a rating action in May 2000, the RO assigned a 100 percent 
rating under the provisions of 38 C.F.R. § 4.30 from January 
25, 2000 to May 1, 2000; and assigned an increased schedular 
evaluation of 20 percent from October 2, 1999.

In a VA Form 21-4138 filed by the veteran in June 2000, she 
indicated that she felt the 20 percent rating assigned should 
be higher and that an extension should be given for the 
convalescent total rating.

In a rating by the RO in August 2000, the total rating 
assigned under 38 C.F.R.§  4.30 was extended to August 1, 
2000.  In August 2000, the RO also issued a Statement of the 
Case (SOC) on the issue of continuation of entitlement to an 
evaluation in excess of 20 percent after October 2, 1999, 
following a period of total disability due to surgery.  

Accordingly, the appropriate current issue on appeal is as 
shown on the front page of this decision.  Any possible 
collateral issues relating to the assignment of effective 
dates including but not limited to those raised recently by 
the VFW on appeal, entitlement to secondary service 
connection for other disabilities, or entitlement to a total 
rating based on individual unemployability in the context of 
both foot and back disabilities, etc., require further action 
on the part of the veteran and the RO and are not currently 
before the Board on appeal.  


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
evaluation of the veteran's left foot disability.

2.  Overall residuals of left foot disability are more nearly 
severe than moderately severe but are not tantamount to 
amputation or loss of use.



CONCLUSION OF LAW

The criteria for a 30 percent rating for postoperative 
residuals of left foot disability are reasonably met.  38 
U.S.C.A. §§ 1155, 5103 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, Code 5284 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist her with the 
development of facts pertinent to her claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  The RO has afforded the veteran 
VA examinations in conjunction with her claim and has 
obtained records of reported treatment.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2002).  The RO informed her of the 
need for such evidence in correspondence and in the SOC and 
SSOCs.  The submission of documentation by the veteran and 
development of other evidence by VA has, in the aggregate, 
reflected an understanding of respective responsibilities for 
development and acquisition of evidence, etc., as 
contemplated by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The actions by the RO reflect fundamental compliance with the 
newly enacted versions of 38 U.S.C.A. §§ 5103 and 5103A, 
including notifications which have taken place as to the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.  Consideration of functional loss due 
to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvement of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5010 requires that degenerative arthritis be 
established by x-ray findings and be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5010 (2002).  When, however, limitation of motion of the 
specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

The General Counsel in VAOPGCPREC 9-98 held that under 
certain circumstances in rating orthopedic issues, a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  But 
a diagnosis of pain is not a disability which has resulted 
from an injury or a disease.  See Sanchez-Benitez v. West, 
259 F.3d 1356 (Fed. Cir. 2001).

The evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses, are to be avoided.  38 C.F.R. § 
4.14 (2002).  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(for determining whether a separate rating is appropriate, 
the critical element is that none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Under Diagnostic Code 5276, bilateral pes planus, acquired 
flatfoot, a 10 percent rating is warranted if the medical 
evidence shows moderate condition with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  A 30 
percent rating is warranted for severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and accentuated with use, 
swelling on use, and characteristic callosities.  For a 50 
percent rating, the medical evidence must show pronounced pes 
planus with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, with the 
condition not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5279, assigns a 10 percent rating for unilateral or bilateral 
anterior metatarsalgia (Morton's disease).

Under Diagnostic Code 5280, a 10 percent rating is the only 
and the maximum evaluation available for unilateral hallux 
valgus operated with resection of the metatarsal head, or for 
severe hallux valgus if equivalent to amputation of the great 
toe. 

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion or nonunion of metatarsal bones, 20 
percent is assigned for a moderately severe condition, and 30 
percent rating is assigned for a severe condition.  

Under Diagnostic Code 5284 (relating to other foot injuries), 
a 10 percent rating contemplates moderate impairment, a 20 
percent contemplates moderately severe impairment, and a 30 
percent rating contemplates severe impairment.  With actual 
loss of the use of the foot, a 40 percent rating is 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  
The words "moderate," "moderately severe," and "severe" are 
not defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6 (2002).

With respect to Diagnostic Code 5277 (weak foot, bilateral), 
Diagnostic Code 5279 (metatarsalgia, anterior (Morton's 
disease), Diagnostic Code 5280 (hallux valgus, unilateral), 
Diagnostic Code 5281 (hallux rigidus, unilateral, severe), 
and Diagnostic Code 5282 (hammer toe), the Board notes that 
these diagnostic codes do not provide for a rating in excess 
of 10 percent.  38 C.F.R. § 4.71a (Diagnostic Codes 5277, 
5279, 5280, 5281, and 5282) (2002). 

To assign additional disability compensation under Diagnostic 
Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, or 5283 based 
on symptoms due to the veteran's left foot disability, such 
as pain, would amount to pyramiding.  38 C.F.R. § 4.14 
(2002). This is so because 10 percent rating under Diagnostic 
Code 5284 already contemplates the veteran's bilateral foot 
pain.  DeLuca, supra.

A 10 percent rating could be assigned for tender and painful 
scars or other impairments from scarring under separate 
criteria.  However, in this case, the scars are all described 
as well healed and asymptomatic. 

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

Lay individuals may not render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however , a 
lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991), after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence, see Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993).  

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  And as fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

Prior clinical evaluations are in the file for comparison.

On VA examination in December 1998, the veteran said that she 
was working in a retail store and had to be on her feet a 
lot.  Her left foot was painful and felt numb.  She could not 
stand for a long time and needed special shoes and orthotics.  
She said she had learned to deal with the pain and did not 
take medications.  She gave an extensive history of inservice 
foot problems and treatment regimens.  On examination, her 
gait was normal on walking and she was able to tip-toe.  The 
left foot showed moderate cavus deformity with claw toes and 
metatarsus adductus with hallux valgus about 40 degrees on 
the left.  There was tenderness at the first 
metatarsophalanegal (MTP) joint.  Callus was felt underneath 
the sole near the metatarsal heads which were tender.  A 
surgical scar was noted from prior surgery on the dorsum of 
the foot near the great toe.  Ankle motion was good and there 
was no tenderness in the rest of the foot.  Ankle pulse was 
palpable.  X-rays showed metatarsus adductus with hallux 
valgus and mild cavus deformity and evidence of residuals of 
surgery but no sign of current metatarsalgia.

Preliminary care records are in the file prior to the 
veteran's surgery in January 2000.  The VA hospital report at 
that time shows that she was having persistent left forefoot 
pain.  She had had operative intervention a decade before 
with recurrence of the pain as well as deformity.  X-rays had 
shown a hypermobile hallux valgus with lesser metatarsal 
overload.  Since these symptoms had persisted despite 
appropriate course and nonoperative treatment and were 
interfering with her activities in daily living, it was 
decided to intervene surgically.  The comprehensive surgical 
report is in the file.

Operations performed included left modified Lapidus 
bunionectomy; left 2nd, 3rdand 4th clawfoot corrections 
(extensor tendon lengthening, MTP capsulotomy, flexor to 
extensor transfer and partial phalangectomy); and left 5th 
toe extensor and flexor tendotomies.  Postoperative diagnoses 
included left hypermobile hallux valgus; left symptomatic 
bunion; left 2nd, 3rd and 4th claw toe deformities; and left 5th 
hammertoe deformity.  Postoperatively she was administered 
antibiotics, analgesics and gait training and was to remain 
nonweightbearing on the operated extremity.

Post-surgical outpatient VA clinical visits are reported in 
detail in the file.  A statement is of record from one of the 
physicians who performed the surgery, dated in June 2000, to 
the effect that she had had a left medial Lapidus procedure 
in January and remained under his care and was unable to 
return to work until at least after July 25, 2000 when again 
seen at the clinic.  At the time, the physician was 
increasing her ability to bear weight, wear a shoe and 
increase her passive toe motion.

On VA examination in June 2000, the veteran was still not 
working and complained of a painful left foot with a burning 
sensation which was rather constant.  The complaints would 
become worse on prolonged walking or standing.  She was doing 
some soaking and massage at home and took medications as 
needed.  On examination, she walked with a mild limp, 
avoiding pressure on the distal part of the left foot.  
Posture was good but tiptoeing was difficult.  She said that 
after surgery she had not had much improvement and still had 
considerable pain.

Examination showed evidence of multiple surgeries involving 
all the toes.  As a result of the prior bunion surgery, she 
had a very stiff big toe at the metatarsal phalangeal joint.  
Extension was 25 degrees and flexion was 5 degrees without 
pain.  The 2nd, 3rd and 4th toes had surgical scars over the 
dorsum near the proximal part as well as distal areas.  There 
was no clawing of the toes at present and no tenderness.  
Extension of the MT joint was 15 degrees but flexion was 0 
degrees at all the joints of the 2nd, 3rd and 4th toes.  The 5th 
toe had a hammertoe deformity.

X-rays showed status post operative metallic screw in the 
base of the 1st metatarsal and evidence of prior bunion 
surgery.  There was no longer any sign of the prior multiple 
clawfeet deformities, but the 5th hammertoe was still 
present.

A statement was later received from a physician to the effect 
that in addition to low back disc herniation, the gait 
changes attributable to her left foot problems had caused 
some rotational changes between the tibia and fibula bones in 
both internal and external rotation causing pelvic unleveling 
which in turn caused changes in the distribution pressure 
across the L-5 disc causing irritation of the low back 
herniation.

On VA examination in January 2001, she was again working and 
going to school part-time.  She complained that the pain in 
her left foot was fairly constant, and mostly around the big 
toe joint and over the other toes.  On occasion, the big toe 
would go into spasm with pain.  She used orthopedic shoes.  
The veteran gave a long history of the initial Morton neuroma 
and subsequent care and symptoms.  She stated that even with 
her most recent surgery in early 2000, she had had little 
relief and continued to have a lot of pain.  On examination, 
she walked with a mild limp avoiding pressure on her left 
foot.  Tip-toeing was difficult on the left side, with pain.  
Left foot examination showed moderate bunion deformity.  

There were multiple surgical scars on all the toes and on the 
dorsum of the foot.  The scars were well healed.  There was 
hallux valgus of about 20 degrees and metatarsus adductus of 
about 25 degrees.  She complained of pain on palpation.  
Range of motion of the MTP joint was 25 of extension and 
flexion of 5 degrees with complaints of pain.  The IP joint 
flexion was at 20 degrees.  The 2nd and 3rd toes were straight 
and there was a surgical scar on the top.  The toes were 
stiff at the PIP joint.  The MP joint extension was 35 
degrees and flexion at 0 degrees.  The 4th and 5th toes had 
fixed hammertoe deformities.  There was a complaint of 
numbness of all the toes.  Pulse was palpable.

X-rays showed that she had had excision arthroplasty of the 
2nd 3rd and 4th toes, PIP joints.  She had also had status post 
hallux valgus surgery with fusion of the 1st 
metatarsocuneiform joint with cross screws in the bone.  
There was also evidence of metatarsal head trimming.

Nerve conduction study showed normal motor and sensory 
conduction studies of the left lower extremity.  There was a 
normal EMG of the left lower extremity.  Final diagnosis was 
history of multiple surgeries of the left foot with residual 
stiffness following surgery at the big toe as well as the 
smaller toes.  There was evidence of excision arthroplasty of 
the toes.  The persistent hallux valgus deformity was 
maintained.

On VA examination in June 2002, the veteran stated that she 
was working in a high school in the food service department.  
She had continued pain in her left foot which was constant 
and made it difficult to stand and walk for a long time.  The 
pain was said to be getting worse and she was taking Vioxx 
medication.  She also had complaints of low back problems and 
was receiving ongoing care for those as well.  Examination of 
the left foot showed it to be plantigrade.  There was 
evidence of hallux valgus with metatarsus adductus.  Multiple 
surgical scars around the big toe and dorsum of the other 
toes were noted.  The smaller toes were hyperextended at the 
MP joint but there was tendency of clawing, especially on 
weight bearing.  There were no callus formations except for 
near the 1st metatarsal head, but there was not any 
tenderness at that location.  There was stiffness at the PIP 
joint in the neutral position in the 2nd, 3rd and 4th toes.  
Skin was apparently healthy.

Range of motion revealed extension of 0-25 degrees without 
any pain; normal was 30 degrees.  Flexion was 0-75 degrees 
without any complaint; normal was 0-90 degrees.  Right and 
left lateral flexion, and right and left lateral rotations 
were both 0-25 degrees without any pain, normal being 0-30 
degrees.  X-rays of the left foot showed post surgical 
residuals of metatarsus adductus and hallux valgus, 
postoperative  There was fusion of the 1st metatarsal 
cuneiform joint with cross screws.  There was also 
arthroplasty of the PIP joints of the 2nd, 3rd and 4th toes.

In subsequent correspondence, the veteran had described her 
state of being in constant pain.  She indicated that 
additional surgery including possible reconstruction with toe 
amputation had been suggested and that she wore corrective 
shoes.

A statement was received from a private physician, dated in 
January 2002, to the effect that he was rendering ongoing 
podiatry care to the veteran, to include recent removal of 
the surgically implanted screws in the 1st MCJ, crossing 
between the left 1st joint and the cuneiform areas.  She was 
said to have continued gait problems which were causing her 
other difficulties and pain.

Analysis

The aggregate of the evidence, including detailed hospital 
evaluations and examination reports and other clinical 
assessments, is now adequate for an equitable assessment of 
the actual degree of current left foot impairment.  

The veteran's left foot disability, now rated as 20 percent 
disabling, may be rated under a variety of schedular 
criteria.  She also has a number of individual problems with 
her toes, most of which individually provide for a 10 percent 
rating.  These possibilities have been addressed above.  

However, her left foot problems may also be rated by analogy 
to diagnostic code 5284, other foot injuries, which provides 
for 20 and 30 percent ratings for moderately severe and 
severe disability, respectively.  The Board has evaluated the 
case with regard to overall functional loss including 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.

As the veteran has noted, after problems in service with 
boots, her initial diagnosis may have been a Morton's 
neuroma, but since the inservice problems commenced, she has 
developed a variety of other problems, has required repeated 
surgical care, and still has had post-operative problems, all 
of which have somewhat changed the current functional 
disability picture.  

Surgery in 2000 apparently assisted the stability and other 
dysfunction within her middle three toes.  Recent X-rays 
showed that she had had excision arthroplasty of the 2nd, 3rd 
and 4th toes, PIP joints.  With regard to the large toe, she 
had also had status post hallux valgus surgery with fusion of 
the 1st metatarsocuneiform joint with cross screws in the 
bone.  There was also X-ray evidence of metatarsal head 
trimming.  Since then, she has required removal of the screw 
from the 1st toe.  And she still has the hammertoe phenomenon 
of the 5th toe.

The clinical symptoms have gone in recent months from pain 
and numbness and related functional limitations to surgically 
instituted rigidity, i.e., stiffness but continued pain.  And 
while her actual motions are now measurable at relatively 
within moderately impaired guidelines, this is not her 
primary symptomatology and she remains at a considerable 
functional disadvantage from her left foot disability.  

The recommended possible surgical reconstruction and/or toe 
amputation are not positive reinforcement to her situation, 
and wearing orthotics has been little more than a modicum of 
a help as she still has persistent gait problems which are 
causing her other difficulties without diminution and even 
possible increase of pain.

Based on these findings, the Board can easily characterize 
the overall disability picture of the left foot as moderately 
severe, warranting a 20 percent rating as assigned by the RO.  
However, this leaves the issue as to whether it is in fact 
more serious than that.  In that regard, there is evidence of 
rather widespread degenerative changes as well as pain and 
tenderness.  She has any number of significant deformities, 
some of which have diminished or been surgically altered into 
something other than what they were originally, but none have 
actually abated with surgery.  

Dysfunction and instability have been in part replaced by 
surgical induced rigidity in the first four toes, some of 
which "reinforcement" has been recently reduced when the 
screw had to be removed from her 1st toe.  There is 
diminution of sensation and the descriptions of the extensive 
functional accommodations made by the veteran with her 
locomotion and other movements and in the workplace, are 
compelling.  

Although these findings are not such as to completely fulfill 
the requirements for overall severe other left foot 
impairment, the Board finds that the evidence is evenly 
balanced in that regard, and accordingly, consistent with 
regulations and the mandates of Gilbert, warrant a higher 
disability evaluation of 30 percent under Diagnostic Code 
5284.  There is no evidence of loss of the use of the foot 
which would warrant a 40 percent rating thereunder, nor of 
any other regulations which would permit a rating in excess 
of 30 percent.  

Additional Considerations

As to consideration of an assignment of an extraschedular 
evaluation, the Board notes that there may, under certain 
circumstances, be possible referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

In this case, while the veteran underwent surgery in the 
recent past, she was in fact assigned a temporary total 
rating for that period of time and associated convalescence.  
Otherwise, she has not been shown to require recurrent 
hospitalizations.  Similarly, since her aforecited surgical 
recovery, she is back to work.  It is not shown that she has 
exceptional interference with her job other than that 
contemplated within the schedular criteria identified 
elsewhere herein as would require resorting to extraschedular 
considerations.
 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
As noted above, and having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

An increased evaluation of 30 percent, for residuals of a 
left foot disorder described as postoperative residuals of 
metatarsalgia, Morton's neuroma, with screw fixations of the 
1st toe, fusions of the 2nd, 3rd and 4th toes, and hammertoe in 
the 5th toe, comparable to foot injury, is granted subject to 
the pertinent criteria relating to the payment of monetary 
awards. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



